

image_01a.jpg [image_01a.jpg]


PERSONAL AND CONFIDENTIAL


August 25, 2020


Hillary Ashton


Dear Hillary,
I am delighted to extend you this promotional offer with Teradata Corporation
and its affiliates (“Teradata” or “Company”) as Chief Product Officer, effective
as of August 31, 2020 (the “Effective Date”), based in San Diego, CA, and
reporting to Steve McMillan, President & CEO.
Base Salary: Your new base salary, as of the Effective Date, will be paid at an
annualized rate of $430,000.00, less applicable taxes and withholdings, and paid
to you on Teradata’s normal bi-weekly payroll schedule.
Management Incentive Plan (MIP). In addition to your new base salary, you will
continue to participate in Teradata’s Management Incentive Plan (the “MIP”).
Teradata’s MIP is a performance-based annual incentive program for executive
officers. Under the MIP, the Compensation and Human Resources Committee of the
Board (the “Committee”) establishes an annual bonus program based upon financial
and/or strategic performance results achieved by Teradata, as well as your
individual performance against your business objectives. As of the Effective
Date, your new MIP target incentive opportunity shall equal 100% of your
eligible gross base salary, which would bring your new total targeted annual
compensation to $860,000.00. In 2020, your annual target incentive will be
prorated for the period of time you were in each role. MIP bonuses, if earned,
will be paid in the first calendar quarter following the Plan year. No MIP award
is guaranteed, and unless an exception applies as expressly set forth in the MIP
Guidelines, you must be employed by Teradata on the date MIP awards are paid to
be eligible to receive an MIP award. The MIP Guidelines are subject to amendment
by Teradata in accordance with the terms of the Plan.
Annual Equity Award (Performance-Based / Restricted Share Units): You will
continue to be eligible to participate in Teradata’s annual equity award program
for executive officers. Annual awards are typically determined by the Committee
together with the other independent members of the Board in the first quarter of
each year and are generally compromised of a mixture of performance-based
restricted share units (“PBRSUs”) and service-based restricted share units
(“RSUs”). The precise nature of the award and vesting schedules will be
determined by the Committee together with the other independent members of the
Board in its discretion.
Subject to approval by the Committee, Teradata anticipates awarding you with a
supplemental 2020 annual equity award with a target value of $1,300,000 (the
“2020 Equity Award”). The actual number of shares for this supplemental 2020
Equity Award will be determined by dividing the target value by the preceding
20-day average of Teradata’s common stock prior to, but not including, the
Effective Date. This supplemental 2020 Equity Award shall be effective September
1 2020, the first business day following your promotion date and allocated 60%
to PBRSUs (subject to a three (3)-year performance period commencing January 1,
2020 and achievement of the same goals applicable to other senior executives of



--------------------------------------------------------------------------------



Teradata) and 40% to RSUs (vesting in three (3) equal annual installments as of
September 1, 2020). The Annual Equity Award will be governed by the terms and
conditions of the Teradata 2012 Stock Incentive Plan, as amended (“Plan”) and
your PBRSU and RSU equity award agreements, which you will be required to accept
in connection with the award.
In addition, for avoidance of doubt, with respect to the settlement of the
supplemental PBRSU award, the award will distribute any vested shares earned in
connection with such awards promptly after the performance achievement is
certified by the Committee in the first quarter following the end of the
applicable performance period. The RSU portion of this supplemental award will
vest in three (3) equal annual installments aligned to the grant date of
September 1, 2020.
Stock Ownership Guidelines: The Chief Product Officer position is subject to
Teradata's Stock Ownership Guidelines holding requirement as established by the
Committee, currently, 3x annual base pay for the Officers, which are subject to
change from time to time at the Committee’s discretion.
Executive Severance Plan and Change in Control Plan: You will continue to
participate as a Level I participant in the Teradata Executive Severance Plan
and a participate in the Teradata Change in Control Plan. These plans are
subject to amendment or termination by Teradata in accordance with its terms,
and your participation is subject to your signing a participation agreement
under the ESP.
Benefits: As an employee of the Company, you will continue to be eligible to
participate in the standard benefit plans offered to similarly situated
employees by Teradata, subject to plan terms and generally applicable company
policies. Teradata may change its benefit programs from time to time in its
discretion.
This letter, together with the Employee Confidential Information and Inventions
Assignment Agreement you signed upon hire, forms the complete and exclusive
statement of your employment agreement with Teradata. It supersedes any other
agreements or promises made to you by anyone, whether oral or written. Changes
in your employment terms, other than those changes expressly reserved to
Teradata’s discretion in this letter, require a written modification signed by
an officer of Teradata.
Hillary, we are excited to provide this offer and look forward to the continued
contributions bring to Teradata; I hope you share this enthusiasm. This offer
assumes a promotion date of August 31, 2020, unless otherwise mutually agreed.
If you have any questions regarding the details of this offer, please do not
hesitate to contact me.
Sincerely, 
/s/ Steve McMillan 
Steve McMillan
President & Chief Executive Officer
I, Hillary Ashton, accept the offer of employment by Teradata Corporation on the
terms described in this letter.
/s/ Hillary Ashton             _
Hillary Ashton
Date: August 25, 2020

